DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2021 is being considered by the Examiner.

Response to Arguments
Applicant’s arguments, see Page 7, filed 28 June 2021, with respect to claims 1, 11, and 13 have been fully considered and are persuasive.  Therefore, the double patenting rejections of claims 1, 11, and 13 have been withdrawn. 

Applicant’s arguments, see Pages 7-8, filed 28 June 2021, with respect to claims 1, 12, 14, and 19 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1, 4-10, 12-14, 17, and 19-20 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-10, 12-14, 17, and 19-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1,4-10: None of the prior art of record, alone or in combination, teaches or discloses an integrated device, 
 	wherein the at least one sensor comprises a first photosensitive region and a second photosensitive region, the first and second photosensitive regions respectively configured to detect a first wavelength range and a second wavelength range; and
 	wherein the at least one sensor is configured to aggregate, into a first plurality of time bins, charge carriers generated by photons incident to the first photosensitive region and to aggregate, into a second plurality of time bins, charge carriers generated by photons incident to the second photosensitive region,
claim 1.
Claims 12-13: None of the prior art of record, alone or in combination, teaches or discloses an integrated device,
 	wherein the at least one sensor is configured to generate at least one signal based at least in part on the aggregating to obtain the lifetime measurement,
 	in combination with the rest of the limitations of independent claim 12.
Claims 14,17,20: None of the prior art of record, alone or in combination, teaches or discloses a system,
 	wherein the at least one sensor comprises a first photosensitive region and a second photosensitive region, the first and second photosensitive regions respectively configured to detect a first wavelength range and a second wavelength range; and
 	wherein the at least one sensor is configured to aggregate, into a first plurality of time bins, charge carriers generated by photons incident to the first photosensitive region and to aggregate,
into a second plurality of time bins, charge carriers generated by photons incident to the second photosensitive region,
 	in combination with the rest of the limitations of independent claim 14.
Claim 19: None of the prior art of record, alone or in combination, teaches or discloses a system,
 	wherein the integrated device further comprises at least one monitoring sensor configured to generate a signal indicative of alignment of the at least one excitation energy source to the grating coupler,
 	in combination with the rest of the limitations of independent claim 19.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896